Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tom et al (CN 100421983) in view of Dahl et al (US 10832593).
Regarding claim 1, Tom et al disclose a computer-implemented method comprising: 
detecting a throttle position of a micromobility vehicle (throttle plate position detection sensor 44, at least see page 3, paragraph 1, lines 36); 
determining an acceleration of the micromobility vehicle based at least on the throttle position, wherein the acceleration is associated with a torque magnitude of the micromobility vehicle (the actual shaft torque power device based on the maximum torque, throttle position and power train efficiency to estimate the power device in the tile based on a wheel radius and road load and the expected axis torque into the desired acceleration and the actual axle torque is converted into actual acceleration, at least see page 2, paragraph 2, lines 16-20); 
comparing the acceleration with a target acceleration associated with the throttle position; and modifying the torque magnitude based at least on the comparison of the acceleration of the micromobility vehicle with the target acceleration associated with the throttle position (the method further comprises when the difference between the expected acceleration and actual acceleration estimate is greater than the first threshold value adjusting moment of the power device, at least see page 2, paragraph 2, lines 20-24);
Tom et al disclose “this invention can configured to integrate and/or rely on coordinated torque control system of all kinds of vehicles”,  page 3, paragraph 1, lines 8-9, but does not explicitly disclose wherein the vehicle is a micromobility vehicle. However, Dahl et al disclose the limitation, at least see col. 3, lines 61-64. It would have been obvious to modify the teaching of Tom et al to include a micromobility vehicle to control accelerations of such vehicle types. 
Regarding claim 9, Tom et al disclose a system comprising: 
a non-transitory memory (page 5, paragraph 1, line 19); 
one or more processors (page 3, paragraph 1, line 3) configured to execute instructions from the non-transitory memory to perform operations comprising: 
detecting a throttle position of a micromobility vehicle (throttle plate position detection sensor 44, at least see page 3, paragraph 1, lines 36); 
determining an acceleration of the micromobility vehicle based at least on the throttle position, wherein the acceleration is associated with a torque magnitude of the micromobility vehicle (the actual shaft torque power device based on the maximum torque, throttle position and power train efficiency to estimate the power device in the tile based on a wheel radius and road load and the expected axis torque into the desired acceleration and the actual axle torque is converted into actual acceleration, at least see page 2, paragraph 2, lines 16-20); 
comparing the acceleration with a target acceleration associated with the throttle position; and modifying the torque magnitude based at least on the comparison of the acceleration of the micromobility vehicle with the target acceleration associated with the throttle position (the method further comprises when the difference between the expected acceleration and actual acceleration estimate is greater than the first threshold value adjusting moment of the power device, at least see page 2, paragraph 2, lines 20-24);
Tom et al disclose “this invention can configured to integrate and/or rely on coordinated torque control system of all kinds of vehicles”,  page 3, paragraph 1, lines 8-9, but does not explicitly disclose wherein the vehicle is a micromobility vehicle. However, Dahl et al disclose the limitation, at least see col. 3, lines 61-64. It would have been obvious to modify the teaching of Tom et al to include a micromobility vehicle to control accelerations of such vehicle types. 
Regarding claim 17, Tom et al disclose a computer-readable medium comprising: computer-readable instructions that, when executed by at least one processor of a computing device, cause the computing device to: 
detect a throttle position of a micromobility vehicle  (throttle plate position detection sensor 44, at least see page 3, paragraph 1, lines 36); 
determine an acceleration of the micromobility vehicle based at least on the throttle position, wherein the acceleration is associated with a torque magnitude of the micromobility vehicle (the actual shaft torque power device based on the maximum torque, throttle position and power train efficiency to estimate the power device in the tile based on a wheel radius and road load and the expected axis torque into the desired acceleration and the actual axle torque is converted into actual acceleration, at least see page 2, paragraph 2, lines 16-20); 
compare the acceleration with a target acceleration associated with the throttle position; and modify the torque magnitude based at least on the comparison of the acceleration of the micromobility vehicle with the target acceleration associated with the throttle position (the method further comprises when the difference between the expected acceleration and actual acceleration estimate is greater than the first threshold value adjusting moment of the power device, at least see page 2, paragraph 2, lines 20-24);
Tom et al disclose “this invention can configured to integrate and/or rely on coordinated torque control system of all kinds of vehicles”,  page 3, paragraph 1, lines 8-9, but does not explicitly disclose wherein the vehicle is a micromobility vehicle. However, Dahl et al disclose the limitation, at least see col. 3, lines 61-64. It would have been obvious to modify the teaching of Tom et al to include a micromobility vehicle to control accelerations of such vehicle types. 
Regarding claims 2, 10 and 18, Tom et al disclose the limitations indicated above and further disclose wherein the throttle position is associated with a throttle deflection of the micromobility vehicle, and wherein the target acceleration is associated with the throttle deflection in lieu of the torque magnitude being associated with the throttle deflection (page 5, paragraph 1, line 17-19).  
Regarding claims 3, 11 and 19, Tom et al disclose the limitations indicated above and further disclose comprising: based at least on the comparison of the acceleration with the target acceleration, determining a delta between the acceleration and the target acceleration; and determining a rate for modifying the torque magnitude based at least on the delta, wherein the torque magnitude is modified based on the determined rate (page 5, paragraph 1, lines 6-12).  
Regarding claims 4, 12 and 20, Tom et al disclose the limitations indicated above and further disclose comprising: determining a change in the acceleration of the micromobility vehicle based at least on cargo added to the micromobility vehicle; and comparing the changed acceleration with the target acceleration, and wherein the torque magnitude is modified based further on the comparison of the changed acceleration with the target acceleration (page 5, paragraph 1, lines 14-20).  
Regarding claims 5, 13 and 21, Tom et al disclose the limitations indicated above and further disclose wherein the acceleration is an angular acceleration of a wheel of the micromobility vehicle measured in real-time, and the target acceleration is a target angular acceleration of the wheel, wherein the torque magnitude is modified based further on the comparison of the angular acceleration with the target angular acceleration (page 3, paragraph 1, lines 42-47 to page 4, paragraph 1, lines 1-3).  
Regarding claims 6, 14 and 22, Tom et al disclose the limitations indicated above but does not explicitly disclose wherein the target acceleration associated with the throttle position is determined for a rider profile, and wherein the torque magnitude is modified based on the target acceleration determined for the rider profile.  However, Dahl et al disclose the limitation, at least see col. 11, lines 7-20. It would have been obvious to modify the teaching of Tom et al to include wherein the target acceleration associated with the throttle position is determined for a rider profile, and wherein the torque magnitude is modified based on the target acceleration determined for the rider profile to set speed based user’s settings. 
Regarding claims 7, 15 and 23, Tom et al disclose the limitations indicated above and further disclose wherein determining a rate for modifying the torque magnitude based on input, wherein the torque magnitude is modified based on the rate determined for using an input see (page 2, paragraph 2, lines 20-24), but does not explicitly disclose the rider profile.  However, Dahl et al disclose the limitation, at least see col. 11, lines 7-20. It would have been obvious to modify the teaching of Tom et al to include wherein determining a rate for modifying the torque magnitude based on a rider profile, wherein the torque magnitude is modified based on the rate determined for the rider profile for the rider profile to adjust power based on user’s settings.
Regarding claims 8, 16 and 24, Tom et al disclose the limitations indicated above but does not explicitly disclose wherein displaying a rate of acceleration associated with the throttle position. However, Dahl et al disclose the limitation, at least see col. 17, lines 61-64. It would have been obvious to modify the teaching of Tom et al to include wherein displaying a rate of acceleration associated with the throttle position to provide user with speed information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663